ORDER

PER CURIAM.
Defendant Terrell Lacy appeals the judgment entered upon his conviction by a jury of first degree murder, section 565.020 RSMo 1994, three counts of first degree assault, section 565.050 RSMo 1994, and four counts of armed criminal action, section 571.015 RSMo 1994.
We have examined the briefs and the record on appeal and find no manifest injustice. An extended opinion reciting *510the detailed facts and restating the principles of law would serve no precedential or jurisprudential value. The judgment is affirmed in accordance with Rule 30.25(b).